Order reversed, with ten dollars costs and disbursements, and motion denied, without costs, on the ground that no sufficient grounds were shown for the vacating of the contempt orders in the light of the fact that more than three years had elapsed since the orders were granted and the respondent had made substantial payments upon the fines then imposed without objection. All concur, except Thompson, J., who dissents and votes for affirmance. (See Flanson Realty Corp. v. Workers’ Unity House, Inc., 229 App. Div. 179, 183.) (The order reduced a fine imposed for contempt of court in supplementary proceedings.)